--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3
Stock Pledge Agreement


This STOCK PLEDGE AGREEMENT (this “Agreement”) is entered into as of October 16,
2015 (the “Effective Date”) by and between Typenex Co-Investment, LLC, a Utah
limited liability company (the “Secured Party”), with an address of 303 East
Wacker Drive, Suite 1040, Chicago, Illinois 60601, and CW Navigation, Inc., a
Texas corporation (the “Pledgor”), with an address of 14019 Southwest Freeway
#301-600, Sugar Land, Texas 77478.
 
A.           Effective as of the date hereof, the Secured Party loaned to
Hydrocarb Energy Corporation, a Nevada corporation (“Company”), certain funds
(the “Loan”) evidenced by that certain Secured Convertible Promissory Note of
even date herewith in the face amount of $1,730,000.00 made by Company in favor
of the Secured Party, a copy of which is attached hereto as Exhibit A (the
“Note”).
 
B.           The Pledgor has agreed to pledge certain securities of Company to
secure Company’s performance of its obligations under the Note and related
documents.
 
C.           The Pledgor is an affiliate of Company and, as such, the Pledgor
has a financial interest in Company, and thus will benefit from the Loan.
 
D.           The Secured Party is willing to purchase the Note only upon
receiving the Pledgor’s pledge of securities of Company as set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Grant of Security Interest. The Pledgor hereby pledges to the
Secured Party as collateral and security for the Secured Obligations (as defined
in Section 2) and grants a security interest in 2,100,000 shares of Company’s
Common Stock owned by the Pledgor (the “Pledged Shares”), as described more
specifically on Schedule 1 attached hereto, all of which Pledged Shares were
issued not less than twelve (12) months prior to the date of this Agreement. The
Secured Party shall have the right to exercise the rights and remedies set forth
herein and in the Transaction Documents (as defined in the Note) if an Event of
Default (as defined in the Note) shall occur. The Pledgor is the beneficial and
record owner of the Pledged Shares. Such Pledged Shares, together with any
additions, replacements, accessions or substitutes therefor or proceeds thereof,
are hereinafter referred to collectively as the “Collateral”.  All of the
Pledged Shares were previously pledged to Secured Party by the Pledgor pursuant
to a Pledge Agreement entered into to secure amounts owed by the Company under
the March Note (the “March Pledge Agreement”), which March Pledge Agreement is
cancelled and terminated in connection with the parties entry into this
Agreement.
 
2.           Secured Obligations. During the term hereof, the Collateral shall
secure the performance by Company of all of its obligations under the Note and
the other Transaction Documents (the “Secured Obligations”).
 
3.           Perfection of Security Interests.
 
3.1.           Within five (5) Trading Days (as defined in the Note) after the
date of this Agreement, the Pledgor shall (i) deliver the original stock
certificates representing the Pledged Shares together with signed irrevocable
stock powers with original medallion signature guarantees annexed thereto, to
the law firm of Hansen Black Anderson Ashcraft PLLC (“Escrow Agent”), who will
hold the Pledged Shares in escrow pursuant to the terms of an Escrow Agreement
in the form attached hereto as Exhibit B, and (ii) deliver an irrevocable
instruction letter to Company’s transfer agent substantially in the form
attached hereto as Exhibit C, duly executed by the Pledgor and Company (the
“Instruction Letter”). The stock powers shall be delivered in a separate
envelope from the Pledged Shares. Upon request, the Pledgor agrees to provide to
the Secured Party such documents and instruments as may be necessary to convert
the Pledged Shares into an electronic format.
 
 
1

--------------------------------------------------------------------------------

 
3.2.           The Pledgor will, at the Pledgor’s own expense, cause to be
searched the public records with respect to the Collateral and will execute,
deliver, file and record (in such manner and form as the Secured Party may
require), or permit the Secured Party to file and record, as the Pledgor’s
attorney-in-fact, any financing statements, any carbon, photographic or other
reproduction of a financing statement or this Agreement (which shall be
sufficient as a financing statement hereunder), any specific assignments or
other paper that may be reasonably necessary or desirable, or that the Secured
Party may request, in order to create, preserve, perfect or validate any
security interest or to enable the Secured Party to exercise and enforce the
Secured Party’s rights hereunder with respect to any of the Collateral. The
Pledgor hereby appoints the Secured Party as the Pledgor’s attorney-in-fact to
execute in the name and on behalf of the Pledgor such additional financing
statements as the Secured Party may request.
 
3.3.           The Pledgor hereby authorizes the Secured Party to file one or
more UCC-1 financing statements or other appropriate documents with applicable
governmental agencies to evidence, perfect, and/or protect the Secured Party’s
security interest in the Collateral.
 
4.           Assignment. In connection with the transfer of the Note in
accordance with its terms, the Secured Party may assign or transfer any or all
of the Secured Party’s security interest granted hereunder. Any such assignee or
transferee of the Secured Party shall be vested with all of the rights and
powers of the Secured Party hereunder with respect to the Collateral.
 
5.           Representations, Warranties and Covenants of the Pledgor.
 
5.1.           Title. The Pledgor hereby represents and warrants to the Secured
Party as follows with respect to the Collateral:
 
(a)           The Pledged Shares have been duly authorized by all necessary
corporate action on the part of Company and are duly authorized, validly issued,
fully paid and non-assessable, and with the termination of the March Pledge
Agreement, free from all taxes, liens, claims, pledges, mortgages, restrictions,
obligations, security interests and encumbrances of any kind, nature and
description, and will not subject the Secured Party to personal liability by
reason of being the holder thereof;
 
(b)           The Pledgor is the sole owner of the Collateral;
 
(c)           The Pledgor further agrees not to grant or create any security
interest, claim, lien, pledge or other encumbrance with respect to such
Collateral or attempt to sell, transfer or otherwise dispose of the Collateral,
until the Secured Obligations have been paid and performed in full; and
 
(d)           This Agreement constitutes a legal, valid and binding obligation
of the Pledgor enforceable in accordance with its terms (except as the
enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws now or hereafter in
effect).
 
 
2

--------------------------------------------------------------------------------

 
5.2.           Other.
 
(a)           The Pledgor fully intends to, and further intends to cause Company
to, fulfill, and Company has the capability of fulfilling, the Secured
Obligations to be performed by Company in accordance with the terms of the Note.
 
(b)           The Pledgor is not acting, and has not agreed to act, in any plan
to sell or dispose of any Pledged Shares in a manner intended to circumvent the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state law.
 
(c)           The Pledgor has been advised by counsel of the elements of a
bona-fide pledge for purposes of determining the holding period for restricted
securities under Rule 144(d)(3)(iv) under the Securities Act, including the
relevant U.S. Securities and Exchange Commission interpretations, and affirms
that the pledge of shares by the Pledgor pursuant to this Agreement will
constitute a bona-fide pledge of such shares for purposes of such Rule.
 
(d)           All of the Pledged Shares have been issued for not less than
twelve (12) months as of the date of this Agreement.
 
(e)           The Pledgor will not consent to or otherwise approve of, or cause
Company to consent to or otherwise approve of, or take any action that amends or
alters the rights of the Pledged Shares or any other class of securities that is
on parity with or senior to the Pledged Shares without the written consent of
the Secured Party to such amendment. The Pledgor further covenants and agrees
not to take any action that would impair the Secured Party’s rights hereunder or
as a holder of the Pledged Shares without the written consent of the Secured
Party.
 
(f)           The Pledgor paid full cash consideration for all of the Pledged
Shares on or before the date that is twelve (12) months prior to the date of
this Agreement.
 
(g)           The Pledged Shares do not conflict with Company’s organizing
documents, and are expressly authorized by Company’s certificate (or articles)
of incorporation.
 
(h)           In the event the value (determined based on the average closing
trade price for Company’s Common Stock (as reported by Bloomberg, L.P.) on its
principal trading market for the immediately preceding three (3) Trading Days as
of any applicable date of determination (the “Market Price”)) of the Pledged
Shares declines below 1.5 times the then outstanding balance of the Note (the
“Required Market Value”) on any Trading Day after November 1, 2015, such shall
constitute a breach of this Agreement and an Event of Default under the Note. In
any such instance or upon the occurrence of any other Event of Default under the
Note, within five (5) days of the Secured Party’s delivery to the Pledgor of a
written request, the Pledgor covenants and agrees to pledge to the Secured
Party, or to cause an affiliate or other third party to pledge to the Secured
Party, sufficient additional shares of Company’s Common Stock or other
collateral reasonably acceptable to the Secured Party (the “Additional
Collateral”) so as to raise the total market value of the Collateral (valued at
the Market Price) above the Required Market Value. For the avoidance of doubt,
the Pledgor, affiliate or other third party, shall not have the right to pledge
Additional Collateral except where required to pledge Additional Collateral by
written request submitted by the Secured Party, which request will be submitted
in the Secured Party’s sole and absolute discretion. Upon the Secured Party’s
receipt of Additional Collateral following any request made pursuant to this
Section, the Secured Party agrees to not bring any lawsuit or other legal action
against the Pledgor or Company related to the Secured Party’s enforcement of its
rights under the Note or any other Transaction Document for a period of fifteen
(15) days from the date the Secured Party receives the Additional Collateral. If
any Event of Default occurs or is continuing following the conclusion of such
fifteen (15) day-period, the Secured Party shall be free to bring a lawsuit or
take any other legal action against the Pledgor or Company, along with
exercising any other rights available to the Secured Party under the Note, any
other Transaction Document, at law or in equity, related to the enforcement of
its rights under the Note or any other Transaction Document. Notwithstanding the
foregoing, (i) at any time on or before November 1, 2015, the Pledgor may pledge
Additional Collateral in any amount without needing the Secured Party’s consent;
and (ii) only shares of Company’s Common Stock that have been issued for at
least twelve (12) months prior to the date of the pledge may be pledged as
Additional Collateral.
 
 
3

--------------------------------------------------------------------------------

 
(i)           Upon request of the Secured Party, the Pledgor covenants to take
all such actions and to execute all such certificates, instruments, agreements
or documents as may be necessary to cause the Company’s transfer agent to
reissue any stock certificate evidencing the Pledged Shares as two or more
separate certificates as may be requested by the Secured Party.
 
(j)           The Pledgor, as an affiliate of Company, has a financial interest
in Company, which financial interest is enhanced by the Loan to Company.
 
6.           Collection of Dividends and Interest. During the term of this
Agreement the Secured Party is authorized to collect as additional Collateral
all dividends, distributions, interest payments, and other amounts that may be,
or may become, due on any of the Collateral, to be held under the terms hereof
in the same manner as the Collateral.
 
7.           Voting Rights. During the term of this Agreement and until such
time as this Agreement has terminated or the Secured Party has exercised the
Secured Party’s rights under this Agreement to foreclose the Secured Party’s
interest in the Collateral, the Pledgor shall have the right to exercise any
voting rights evidenced by, or relating to, the Collateral.
 
8.           Warrants and Options. In the event that, during the term of this
Agreement, subscription, spin-off, warrants, dividends, or any other rights or
option shall be issued in connection with the Collateral, such warrants,
dividends, rights and options shall be immediately delivered to the Secured
Party to be held under the terms hereof in the same manner as the Collateral.
 
9.           Preservation of the Value of the Collateral. The Pledgor shall pay
all taxes, charges, and assessments against the Collateral and do all acts
necessary to preserve and maintain the value thereof.
 
10.           The Secured Party as the Pledgor’s Attorney-in-Fact.
 
10.1.           The Pledgor hereby irrevocably appoints the Secured Party as the
Pledgor’s attorney-in-fact, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor, the Secured Party or otherwise, from
time to time at the Secured Party’s discretion, to take any action and to
execute any instrument, that the Secured Party may reasonably deem necessary or
advisable to accomplish the purposes of this Agreement, including: (i) upon the
occurrence and during the continuance of an Event of Default, to receive,
endorse, and collect all instruments made payable to the Pledgor representing
any dividend, interest payment or other distribution in respect of the
Collateral or any part thereof to the extent permitted hereunder and to give
full discharge for the same and to execute and file governmental notifications
and reporting forms; (ii) following the occurrence of an Event of Default, to
instruct the Escrow Agent to deliver the Pledged Shares to Company’s transfer
agent for reissuance in the name of the Secured Party or its designee, as set
forth in more detail in the Instruction Letter; and (iii) to arrange for the
transfer of the Collateral on the books of Company or any other person to the
name of the Secured Party or to the name of the Secured Party’s nominee.
 
10.2.           In addition to the designation of the Secured Party as the
Pledgor’s attorney-in-fact in Section 10.1, the Pledgor hereby irrevocably
appoints the Secured Party as the Pledgor’s agent and attorney-in-fact to make,
execute and deliver any and all documents and writings which may be necessary or
appropriate for approval of, or be required by, any regulatory authority located
in any city, county, state or country where the Pledgor or Company engages in
business, in order to transfer or to more effectively transfer any of the
Pledged Shares or otherwise enforce the Secured Party’s rights hereunder. The
Pledgor hereby acknowledges and agrees that any designation of the Secured Party
as the Pledgor’s attorney-in-fact hereunder is coupled with an interest.
 
 
4

--------------------------------------------------------------------------------

 
11.           Remedies upon Default. Upon the occurrence and during the
continuance of any Event of Default:
 
11.1.           The Secured Party may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to the Secured Party, all the rights and remedies of a Secured Party on default
under applicable law (irrespective of whether such applies to the affected items
of Collateral), and the Secured Party may also without notice (except as
specified below) (i) instruct Escrow Agent to deliver the Pledged Shares to the
Secured Party or its designee, (ii) convert the Collateral into an electronic
format to the extent the Collateral is not in an electronic format, (iii) cause
Company’s transfer agent to put all certificates evidencing the Pledged Shares,
if any, into the Secured Party’s name and instruct Company’s transfer agent to
remove all legends from such certificates, and (iv) sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Secured Party’s offices or elsewhere, for cash,
on credit or for future delivery, at such time or times and at such price or
prices and upon such other terms as the Secured Party may deem commercially
reasonable, irrespective of the impact of any such sales on the market price of
the Collateral. To the maximum extent permitted by applicable law, the Secured
Party may be the purchaser of any or all of the Collateral at any such sale and
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply all or any part of the Secured Obligations as a
credit on account of the purchase price of any Collateral payable at such sale.
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of the Pledgor, and the Pledgor hereby
waives (to the extent permitted by law) all rights of redemption, stay, or
appraisal that the Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. The Pledgor agrees
that, to the extent notice of sale shall be required by law, at least ten (10)
calendar days’ notice to the Pledgor of the time and place of any public sale or
the time after which a private sale is to be made shall constitute reasonable
notification. The Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the maximum extent permitted
by law, the Pledgor hereby waives any claims against the Secured Party arising
because the price at which any Collateral may have been sold at such a private
sale was less than the price that might have been obtained at a public sale,
even if the Secured Party accepts the first offer received and does not offer
such Collateral to more than one offeree.
 
11.2.           The Pledgor hereby agrees that any sale or other disposition of
the Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the city and
state where the Secured Party is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.
 
11.3.           The Pledgor hereby acknowledges that the sale by the Secured
Party of any Collateral pursuant to the terms hereof in compliance with the
Securities Act, as well as applicable “Blue Sky” or other state securities laws,
may require strict limitations as to the manner in which the Secured Party, or
any subsequent transferee of the Collateral, may dispose thereof. The Pledgor
acknowledges and agrees that in order to protect the Secured Party’s interest it
may be necessary to sell the Collateral at a price less than the maximum price
attainable if a sale were delayed or were made in another manner, such as a
public offering under the Securities Act. The Pledgor has no objection to a sale
in such a manner and agrees that the Secured Party shall have no obligation to
obtain the maximum possible price for the Collateral. Without limiting the
generality of the foregoing, the Pledgor agrees that, upon the occurrence and
during the continuation of an Event of Default, the Secured Party may, subject
to applicable law, from time to time attempt to sell all or any part of the
Collateral by a private placement, restricting the bidders and prospective
purchasers to those who will represent and agree that they are purchasing for
investment only and not for distribution. In so doing, the Secured Party may
solicit offers to buy the Collateral or any part thereof for cash, from a
limited number of investors reasonably believed by the Secured Party to be
institutional investors or other accredited investors who might be interested in
purchasing the Collateral. If the Secured Party shall solicit such offers, then
the acceptance by the Secured Party of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.
 
 
5

--------------------------------------------------------------------------------

 
11.4.           If the Collateral is traded or listed on an eligible market,
OTCQB or OTC Pink, then the sale of the Collateral on the applicable eligible
market or in connection with OTCQB or OTC Pink shall be deemed to be a
commercially reasonable method of disposition of the Collateral.
 
11.5.           If the Secured Party shall determine to exercise the Secured
Party’s right to sell all or any portion of the Collateral pursuant to this
Section, then the Pledgor agrees that, upon request of the Secured Party, the
Pledgor, at the Pledgor’s own expense, shall:
 
(a)           execute and deliver, or cause the officers and directors of
Company to execute and deliver, to any person, entity or governmental authority
as the Secured Party may choose, any and all documents and writings which, in
the Secured Party’s reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city,
county, state or country where the Pledgor or Company engage in business, in
order to transfer or to more effectively transfer the Collateral or otherwise
enforce the Secured Party’s rights hereunder; and
 
(b)           do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.
 
The Pledgor acknowledges that there is no adequate remedy at law for failure by
the Pledgor to comply with the provisions of this Section 11 and that such
failure would not be adequately compensable in damages, and therefore agrees
that the Pledgor’s agreements contained in this Section 11 may be specifically
enforced.


11.6.           THE PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY
LAW: (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE
TIME THE SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED
IN THIS SECTION; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT THE
PLEDGOR NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR
STATUTE NOW EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN
SECTION 11.1, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.
 
12.           Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, any cash held by the Secured Party as
Collateral and all cash proceeds received by the Secured Party in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral pursuant to the exercise by the Secured Party of the Secured Party’s
remedies as a secured creditor as provided in Section 11 shall be applied from
time to time by the Secured Party as follows:
 
 
6

--------------------------------------------------------------------------------

 
12.1.           First, to the payment of reasonable costs and expenses,
including all amounts expended to preserve the value of the Collateral, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees and brokerage
commissions related to selling any Collateral, incurred or made hereunder by the
Secured Party;
 
12.2.           Second, to the payment to the Secured Party of the amount then
owing or unpaid on the Note (to be applied first to any penalties, fees and
other expenses incurred thereunder, then to accrued interest and finally to
outstanding principal) and under any of the other Transaction Documents; and
 
12.3.           Third, any remaining Collateral that has not been converted to
cash proceeds, if any, to the Pledgor, the Pledgor’s assigns, or to whosoever
may be lawfully entitled to receive the same. For the avoidance of doubt, any
Pledged Shares that are not sold to satisfy the Secured Obligations shall be
returned to the Pledgor following the satisfaction of all of the Secured
Obligations. Moreover, under no circumstance shall the Secured Party return or
be required to return any cash to the Pledgor.
 
13.           Indemnity and Expenses. The Pledgor agrees:
 
13.1.           To indemnify and hold harmless the Secured Party and each of the
Secured Party’s agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, reasonable attorneys’ fees and expenses) in any way arising
out of or in connection with this Agreement or the Secured Obligations, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and
 
13.2.           To pay and reimburse the Secured Party upon demand for all
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) that the Secured Party may incur in connection
with (i) the custody, use or preservation of, or the sale of, collection from or
other realization upon, any of the Collateral, including the reasonable expenses
of re-taking, holding, preparing for sale or lease, selling or otherwise
disposing of or realizing on the Collateral, (ii) the exercise or enforcement of
any rights or remedies granted hereunder, under the Note or otherwise available
to the Secured Party (whether at law, in equity or otherwise), or (iii) the
failure by the Pledgor to perform or observe any of the provisions hereof. The
provisions of this Section 13.2 shall survive the execution and delivery of this
Agreement, the repayment of any of the Secured Obligations, the termination of
the commitments of the Secured Party under the Note and the termination of this
Agreement.
 
14.           Duties of the Secured Party. The powers conferred upon the Secured
Party hereunder are solely to protect the Secured Party’s interests in the
Collateral and shall not impose on the Secured Party any duty to exercise such
powers. Except as provided in Section 9-207 of the Uniform Commercial Code, the
Secured Party shall have no duty with respect to the Collateral or any
responsibility for taking any necessary steps to preserve rights against any
persons with respect to any Collateral.
 
15.           Amendments; Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by the Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Secured Party to exercise, and no delay in exercising any right under this
Agreement, any other document or documents delivered in connection with the
transactions contemplated by the Note, this Agreement or any other agreement
entered into in conjunction herewith or therewith, or otherwise with respect to
any of the Secured Obligations, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under this Agreement, any other
Transaction Document, or otherwise with respect to any of the Secured
Obligations preclude any other or further exercise thereof or the exercise of
any other right. The remedies provided for in this Agreement or otherwise with
respect to any of the Secured Obligations are cumulative and not exclusive of
any remedies provided by other agreement or applicable law.
 
 
7

--------------------------------------------------------------------------------

 
16.           Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by e-mail to an executive
officer, or by facsimile (with successful transmission confirmation), (b) the
earlier of the date delivered or the third business day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (c) the
earlier of the date delivered or the third business day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):
 

 
 
If to the Pledgor:


CW Navigation, Inc.
Attn: President
14019 Southwest Freeway #301-600
Sugar Land, Texas 77478


If to the Secured Party:


Typenex Co-Investment, LLC
Attn: John M. Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Hansen Black Anderson Ashcraft PLLC
Attn: Jonathan K. Hansen
3051 West Maple Loop Drive, Suite 325
Lehi, Utah 84043
                   



17.           Continuing Security Interest; Term. This Agreement shall create a
continuing security interest in the Collateral and shall: (a) remain in full
force and effect until the indefeasible payment and performance in full of all
the Secured Obligations; (b) be binding upon the Pledgor and the Pledgor’s
successors and assigns; and (c) inure to the benefit of the Secured Party and
the Secured Party’s successors, transferees, and assigns. Upon the indefeasible
payment and performance in full of all of the Secured Obligations, the security
interests granted herein shall automatically terminate, all rights to the
Collateral shall revert to the Pledgor and the term of this Agreement shall end.
Upon any such termination, the Secured Party, at the Pledgor’s expense, shall
execute and deliver to the Pledgor such documents as the Pledgor shall
reasonably request to evidence such termination. Such documents shall be
prepared by the Pledgor and shall be in form and substance reasonably
satisfactory to the Secured Party. Notwithstanding any other provision contained
herein, all provisions of this Agreement that by their nature are intended to
survive the termination of this Agreement shall so survive such termination.
 
 
8

--------------------------------------------------------------------------------

 
18.           Security Interest Absolute. To the maximum extent permitted by
law, all rights of the Secured Party, all security interests hereunder, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:
 
18.1.           any lack of validity or enforceability of any of the Secured
Obligations or any other agreement or instrument relating thereto, including any
of the Transaction Documents;
 
18.2.           any change in the time, manner, or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from any of the Transaction
Documents, or any other agreement or instrument relating thereto;
 
18.3.           any exchange, release, or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to departure
from any guaranty for all or any of the Secured Obligations; or
 
18.4.           any other circumstances that might otherwise constitute a
defense available to, or a discharge of, the Pledgor.
 
19.           Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement or be given any substantive effect.
 
20.           Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted by law and the balance of this
Agreement shall remain in full force and effect.
 
21.           Counterparts; Electronic Execution. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by facsimile or email shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by facsimile or email
also shall deliver an original executed counterpart of this Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, or binding effect hereof.
 
22.           Waiver of Marshaling. Each of the Pledgor and the Secured Party
acknowledges and agrees that in exercising any rights under or with respect to
the Collateral: (a) the Secured Party is under no obligation to marshal any
Collateral; (b) may, in the Secured Party’s absolute discretion, realize upon
the Collateral in any order and in any manner the Secured Party so elects; and
(c) may, in the Secured Party’s absolute discretion, apply the proceeds of any
or all of the Collateral to the Secured Obligations in any order and in any
manner the Secured Party so elects. The Pledgor and the Secured Party waive any
right to require the marshaling of any of the Collateral.
 
23.           Ownership Limitation. Notwithstanding the provisions of this
Agreement, in no event shall the Secured Party own Pledged Shares to the extent
that, after taking into account the Common Stock of Company then owned by the
Secured Party and the Secured Party’s affiliates, would result in the beneficial
ownership by the Secured Party and the Secured Party’s affiliates of Common
Stock in excess of 9.99% of the outstanding Common Stock of Company (the
“Maximum Percentage”). For purposes of this Section, beneficial ownership shall
be determined in accordance with Section 13(d) of the Exchange Act of 1934, as
amended. By written notice to the Pledgor, the Secured Party may increase,
decrease or waive the Maximum Percentage as to itself but any such waiver will
not be effective until the 61st day after delivery thereof. The foregoing 61-day
notice requirement is enforceable, unconditional and non-waivable and shall
apply to all affiliates and assigns of the Secured Party.
 
 
9

--------------------------------------------------------------------------------

 
24.           Waiver of Jury Trial. THE PLEDGOR AND THE SECURED PARTY HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. THE PLEDGOR AND THE
SECURED PARTY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS OR HIS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
25.           Attorneys’ Fees. In the event of any arbitration or action at law
or in equity to enforce or interpret the terms of this Agreement, the parties
agree that the party who is awarded the most money (which, for the avoidance of
doubt, shall be determined without regard to any statutory fines, penalties,
fees, or other charges awarded to any party) shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses paid by such prevailing
party in connection with the arbitration or litigation without reduction or
apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. For the avoidance of doubt, if a party is required to deliver
shares of stock to the other party, the value of those shares (determined at the
Market Price) shall be used as part of the calculation to determine which party
is awarded the most money for purposes of determining the prevailing party.
Nothing herein shall restrict or impair an arbitrator’s or court’s power to
award fees and expenses for frivolous or bad faith pleading.
 
26.           Cross Default; Cross Collateralization. A breach or default by the
Pledgor of any covenant or other term or condition contained in this Agreement
shall, at the option of the Secured Party, be considered a default under the
Purchase Agreement and/or any other agreement between the Pledgor, or Company
and the Secured Party. The Pledgor and the Secured Party agree that, to the
extent necessary to give full effect to the provisions of this Section 26,
Transaction Documents are hereby amended to reflect and incorporate the cross
default attributes of the Transaction Documents.
 
27.           Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Utah. Each party consents to and expressly
agrees that venue for the arbitration of any dispute arising out of or relating
to this Agreement or the relationship of the parties or their affiliates shall
be exclusively in Salt Lake County or Utah County, Utah. Without modifying the
parties obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions (as defined below), for any litigation arising in connection with
this Agreement, each party hereto hereby (a) consents to and expressly submits
to the exclusive personal jurisdiction of any state court sitting in Salt Lake
County, Utah, (b) expressly submits to the venue of any such court for the
purposes hereof, and (c) waives any claim of improper venue and any claim or
objection that such courts are an inconvenient forum or any other claim or
objection to the bringing of any such proceeding in such jurisdictions or to any
claim that such venue of the suit, action or proceeding is improper.
 
28.           Arbitration of Claims. The parties hereto hereby incorporate by
this reference the arbitration provisions set forth as an exhibit to the
Purchase Agreement (“Arbitration Provisions”). The parties shall submit all
Claims (as defined in the Arbitration Provisions) arising under this Agreement
or other agreements between the parties and their affiliates to binding
arbitration pursuant to the Arbitration Provisions. The parties hereby
acknowledge and agree that the Arbitration Provisions are unconditionally
binding on the parties hereto and are severable from all other provisions of
this Agreement. Any capitalized term not defined in the Arbitration Provisions
shall have the meaning set forth in the Purchase Agreement. By executing this
Agreement, the Pledgor represents, warrants and covenants that the Pledgor has
reviewed the Arbitration Provisions carefully, consulted with legal counsel
about such provisions (or waived its right to do so), understands that the
Arbitration Provisions are intended to allow for the expeditious and efficient
resolution of any dispute hereunder, agrees to the terms and limitations set
forth in the Arbitration Provisions, and that the Pledgor will not take a
position contrary to the foregoing representations. The Pledgor acknowledges and
agrees that Secured Party may rely upon the foregoing representations and
covenants of Pledgor regarding the Arbitration Provisions.
 
 
10

--------------------------------------------------------------------------------

 
29.           Recitals. The recitals of this Agreement are contractual in nature
and are hereby agreed to and incorporated into this Agreement.
 
[Remainder of page intentionally left blank; signature page to follow]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Pledgor and the Secured Party have made this Agreement
effective as of the date first written above.
 

   
PLEDGOR:


CW Navigation, Inc.




By: /s/ Christopher M. Watts
 
Printed Name: Christopher M. Watts
 
Title: President




SECURED PARTY:


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By: /s/ John M. Fife               
John M. Fife, President
               

 


 
 
 
 
 
 
 
 


[Signature page to Stock Pledge Agreement]
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1




Pledged Shares – 2,100,000 shares of Common Stock of Hydrocarb Energy
Corporation held by CW Navigation, Inc. and evidenced by the following stock
certificates:




Share Amount: 100,000


Certificate Number: 1031


Jurisdiction of Organization: Nevada


Date Issued:  March 5, 2015 (originally issued as part of Certificate #1009 on
December 4, 2013)




Share Amount: 500,000


Certificate Number: 1032


Jurisdiction of Organization: Nevada


Date Issued:  March 5, 2015 (originally issued as part of Certificate #1009 on
December 4, 2013)




Share Amount: 500,000


Certificate Number: 1033


Jurisdiction of Organization: Nevada


Date Issued:  March 5, 2015 (originally issued as part of Certificate #1009 on
December 4, 2013)




Share Amount: 500,000


Certificate Number: 1035


Jurisdiction of Organization: Nevada


Date Issued:  March 16, 2015 (originally issued as part of Certificate #1009 on
December 4, 2013)




Share Amount: 500,000


Certificate Number: 1040


Jurisdiction of Organization: Nevada


Date Issued:  March 20, 2015 (originally issued as part of Certificate #1009 on
December 4, 2013)
 
 
 
 

--------------------------------------------------------------------------------

 